UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                  -   -   -   X
UNITED STATES OF AMERICA
                                                                                  UNSEALING
                     - v.        -
                                                                                  ORDER
            DANIEL DANIEL,
                 a / k / a "Roma,"
                                                                                  1 9 Mag . 1 0 0 6 8
                                         Defendant.

-   -   -    -   -   -   -   -       -    -   -   -   -   -   -   -   -   -   X
                     Upon application of the United States of America, by

and through Assistant United States Attorney Jessica Greenwood,

it is hereby ORDERED that Criminal Complaint 19 Mag. 10068,

which was filed under seal on October 25, 2019, be unsealed

immediately .


SO ORDERED.

Dated:               New York, New York
                     February 5 , 2020




                                                                                   BLE SARAH N TBURN
                                                                          UNIT   STATES MAG STRATE JUDGE
                                                                          SOUTHERN DISTRICT OF NEW YORK
